April 26, 2011 Deborah O’Neal-Johnson, Esquire U.S. Securities & Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: T. Rowe Price International Funds, Inc. (“Registrant”) File Nos.: 033-47806/811-6665 Dear Ms. O’Neal-Johnson: The incorrect post-effective amendment was used in the Registrant’s XBRL filing. On February 25, 2011, a 485(b) filing was submitted via Edgar using post-effective amendment number 114. On March 18, 2011, post effective amendment number 115 was used in the XBRL filing for the Registrant. However, the XBRL filing should have been post-effective amendment number 116 because a 485(a) filing for the Registrant was filed on March 11, 2011 to create a new series and class, prior to the XBRL filing. As you instructed, I emailed ask-oid@sec.gov detailing the problem. We were told to file correspondence for the Registrant providing details about the post-effective amendment numbers, and to use post-effective amendment number 117 in the next filing for this Registrant. If you have any questions, please call me at 410-345-4981. Thank you. Sincerely, /s/Tawanda L. Cottman Tawanda L. Cottman
